Title: DuSimitière’s Design for a Coat of Arms for Virginia, [August 1776]
From: DuSimitière, Pierre Eugène
To: 


                    
                        [August 1776]
                    
                    coat of arms for virginia as devised by monsr. de cimetiere of philadelphia
                    Field a cross of St. george gules (as a remnant of the ancient coat of arms [showing] the origin of the Virginians to be English) having in the center a sharp pointed knife in pale blade argent handle or, alluding to the name the indians have given to that State.
                    In the first quarter argent, a tobacco Plant, fleury proper;
                    in the Second argent two wheat Sheafs in Saltire, proper;
                    in the third argent a Stalk of indian corn full ripe, proper;
                    in the fourth vert four fasces waved argent alluding to the four grat rivers of Virginia.
                    NB the pieces contained in the four above quarters may very well admit of a different disposition from the above if thought necessary and more emblematical or heraldical.
                    Supporters Dexter a figure dressed as in the time of Queen Elizabeth representing Sir Walter Rawleigh planting with his  right hand the standard of liberty with the words magna charta written on it, with his left supporting the sheild. Senester a Virginian rifle man of the present times compleatly accoutr[ed.]
                    Crest. the crest of the antient arms of Virginia, the bust of a virgin naked and crowned with an antique crown. alluding to the Queen Elizabeth in whose reign the country was discover’d.
                    Motto. ‘Rebellion to Tyrants is Obedience to God,’ or ‘Rex est qui regem non habet.’
                